Citation Nr: 1126465	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than May 17, 2006 for the grant of service connection for a peripheral vascular disease.

2.  Entitlement to an effective date earlier than May 17, 2006 for the grant of service connection for erectile dysfunction.

3.  Entitlement to an effective date earlier than March 29, 2004 for the grant of service connection for tinnitus.

4.  Entitlement to an effective date earlier than April 14, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 20 percent for residuals of frostbite to the right foot with a fungus infection of the second toe nail.

6.  Entitlement to a rating in excess of 20 percent for residuals of frostbite to the left foot with a fungus infection of the second toe nail.

7.  Entitlement to a rating in excess of 20 percent for residuals of frostbite of the left upper extremity to include peripheral neuropathy.

8.  Entitlement to a rating in excess of 20 percent for residuals of frostbite of the right upper extremity to include peripheral neuropathy.

9.  Entitlement to service connection for a lumbar spine disability.

10.  Entitlement to service connection for a bilateral knee disability.

11.  Entitlement to service connection for a bilateral shoulder disability.

12.  Entitlement to service connection for a bilateral hip disability.



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1949 to September 1952, including service in the Republic of Korea.

These matters come before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions issued by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeals from an October 2006 rating decision which, in pertinent part, granted service connection for peripheral vascular disease and erectile dysfunction, both effective May 17, 2006.  This rating decision also denied his claims for an increased rating for residuals of frostbite to the bilateral feet.  

He appeals from a May 2007 rating decision that granted service connection for tinnitus, effective October 20, 2004.  A February 2010 supplemental statement of the case (SSOC) assigned the effective date for service connection for tinnitus as March 29, 2004.

The Veteran also appeals from a May 2009 rating decision which denied his claims for service connection for spinal deformation, a bilateral knee disability, a bilateral shoulder disability and a bilateral hip disability.  In addition, the Veteran appeals from a February 2010 rating decision which granted service connection for PTSD, effective April 14, 2008.

The Veteran testified before the undersigned at a March 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted in March 2011 and subsequent to the issuance of the February 2010 SOC. The Veteran waived RO consideration of this evidence during his March 2011 hearing.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an earlier effective date for the grant of service connection for PTSD and entitlement to an increased rating for residuals of frostbite to the bilateral feet and upper extremities with peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The earliest document that may be accepted as a claim for service connection for peripheral vascular disease is an informal claim for service connection for residuals of frostbite received on December 30, 1997.

2.  The earliest document that may be accepted as a claim for service connection for erectile dysfunction is an informal claim for an increased rating for Weil's disease received on December 30, 1997.

3.  Entitlement to service connection for erectile dysfunction arose on July 8, 1993.

4.  The earliest document that may be accepted as a claim for service connection for tinnitus is an informal claim for service connection for hearing loss received on September 25, 2003.  

5.  Entitlement to service connection for tinnitus arose prior to September 25, 2003.

6.  The Veteran has a current lumbar spine disability as a result of an in-service cold weather injury.

7.  The Veteran has a current bilateral knee disability as a result of an in-service cold weather injury.

8.  The Veteran has a current bilateral shoulder disability as a result of an in-service cold weather injury.

9.  The Veteran has a current bilateral hip disability as a result of an in-service cold weather injury.





CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 30, 1997 for the grant of service connection for peripheral vascular disease have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2010).

2.  The criteria for an effective date of July 8, 1997 for the grant of service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.155, 3.157, 3.400.

3.  The criteria for an effective date of October 23, 2003 for the grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.155, 3.157, 3.400.

4.  The criteria for entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

5.  The criteria for entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

6.  The criteria for entitlement to service connection for a bilateral shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

7.  The criteria for entitlement to service connection for a bilateral hip disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The instant appeals for earlier effective dates for service connection for peripheral vascular disease, erectile dysfunction and tinnitus arise from the Veteran's disagreement with the effective date and rating established with the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The courts' reasoning in Hartman and Dunlap leads to the conclusion that further VCAA notice is not required for this claim.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of such prejudice with regard to the instant claims for an earlier effective date for tinnitus and erectile dysfunction.

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to the claims for service connection, further assistance is unnecessary to aid the Veteran in substantiating these claims.

In addition, although effective dates earlier than those granted in this decision are legally possible for peripheral vascular disease and erectile dysfunction; the Board is essentially granting the effective dates sought by the Veteran.

In any event, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of his claims. The Veteran's service treatment records, relevant portions of his service personnel records, VA treatment records and private treatment records have been obtained.  A VA audiology examination and a VA genitourinary examination have been conducted and sufficient medical opinions have been obtained.  The Veteran has not reported additional private treatment.

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the January 2011 hearing, the issues on appeal were identified.  The undersigned inquired as what the Veteran believed was the appropriate effective dates for the disabilities on appeal as well as the factual basis for the claimed earlier effective date in an effort to identify the relevant evidence.  The Board therefore concludes that it has satisfied its duty under Bryant.

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of the instant claims.


Effective Date Criteria

The effective date for the grant of service connection for disability compensation is the "day following separation from active service or date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i) (emphasis added).

In the case of claims submitted for disorders secondary to already service connected disabilities, the assigned effective date does not relate back to the filing date of the antecedent disability.  Instead, the Court has held that direct and secondary service connection claims should be treated in the same manner.  Therefore, the effective date for a secondary service connection claim is based solely on the date it is received by the VA.  See Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2).

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Earlier Effective Date for Peripheral Vascular Disorder 

The Veteran contends that the effective date for service connection for peripheral vascular disorder should be December 30, 1997, the date he filed an informal claim for service connection for residuals of frostbite.  

A February 1998 VA cold injury examination noted the Veteran's complaints of foot numbness, tingling and pain.  This pain was precipitated by exposure to cold or while walking.  Physical examination found his vascular system to be normal and the blood pressure ratio in his legs to be normal.  Results of an accompanying electromyography (EMG) test were compatible with peripheral neuropathy.  A diagnosis of residuals of frostbite to both feet was made.

A January 2003 private treatment note reflects the Veteran's complaints of a right foot drop for the past year.  Complaints of a loss of sensation in his feet were noted in a December 2003 private treatment note.  These treatment notes were received by VA on February 22, 2007.

During an October 20, 2004 hearing, the Veteran testified that his feet hurt while walking and that he experienced intermittent foot numbness.  He reported receiving treatment at VA for his foot symptoms at VA.  The Veteran's wife testified that he had experienced these symptoms continuously since service.

A July 2006 VA arteries examination reflects the Veteran's reports of bilateral lower extremity pain with exercise for the past several years.  A diagnosis of peripheral vascular disease resulting in claudication was made and the examiner opined that the condition was as likely as not due to the Veteran's prior frostbite injury.

An October 2006 rating decision granted service connection for peripheral vascular disease as secondary to service-connected frostbite injury residuals and assigned an effective date of May 17, 2006.  The RO had determined that the earliest document which can be construed as a claim for service connection for peripheral vascular disease was a May 17, 2006 formal claim for Increased Compensation Based on Unemployability filed by the Veteran.  

In a December 30, 1997 informal claim, the Veteran sought service connection for residuals of frostbite and specifically noted that he had a loss of sensation in his toes and foot.  Subsequent treatment records document his continuous complaints of these symptoms and eventual diagnosis of peripheral vascular disease.  Both the Veteran and his wife testified regarding the nature and continuity of these symptoms in the October 2004 hearing. 

The Veteran's December 1997 informal claim was filed more than one year after his separation from active duty service.  Where a claim has been filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5510(a); 38 C.F.R. § 3.400(b)(2)(i).  The record reflects that the Veteran suffered from symptoms of peripheral vascular disease since discharge from service.  Thus, the later date is the date the claim for service connection was received.   It is significant that while this disability appears to have pre-existed the Veteran's claim, a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

The evidence suggests that the Veteran had suffered from symptoms of peripheral vascular disease since service, hence entitlement to service connection arose the day following discharge from service.  The correct effective date of service connection is December 30, 1997, when his first informal claim was received.

The Veteran has not contended that he filed a claim for service connection for frostbite residuals prior to December 30, 1997 and there is no other evidence of an earlier claim.

In light of the foregoing and applying all reasonable doubt, the Board finds that on December 30, 1997, when he filed his initial informal claim, the Veteran had peripheral vascular disease related to his active service.  An earlier effective date of December 30, 1997 is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Earlier Effective Date for Erectile Dysfunction

The Veteran contends that the effective date for service connection for erectile dysfunction should be July 8, 1998, the date of a treatment record reporting this disability.

A July 1998 private treatment note indicates that the Veteran was impotent and not sexually active secondary to his prescribed cardiac medications.  A November 2001 private treatment note indicates that the Veteran was impotent.  These documents were first received by VA on July 19, 2005.

The October 2006 rating decision granted service connection for erectile dysfunction as secondary to service-connected Weil's disease and assigned an effective date of May 17, 2006.  The RO had determined that the earliest document which could be construed as a claim for service connection for erectile dysfunction was a May 17, 2006 formal claim for Increased Compensation Based on Unemployability filed by the Veteran.

Service connection for Weil's disease, a form of bacterial disease associated with wild and domestic animals, was granted in a March 1953 rating decision.  See New York State Department of Health; http://www.health.state.ny.us/diseases/
communicable/leptospirosis/fact_sheet.htm.  

A March 2006 rating decision granted service connection for coronary artery disease as secondary to Weil's disease, effective October 20, 2004.  A December 2007 Board decision granted an earlier effective date of December 30, 1997 for service connection for coronary artery disease.  This is also the date of claim for service connection for erectile dysfunction.

The July 1998 private treatment note suggests that the Veteran's impotence was caused by medications prescribed for the treatment of his service-connected coronary artery disease but is not clear when these symptoms first manifested.  The correct effective date of service connection is therefore July 8, 1998, the date the disability first manifested and the later of the date of receipt of claim and the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The Veteran has not contended that he filed a claim for service connection for erectile dysfunction prior to December 30, 1997 and there is no other evidence of an earlier claim.

In light of the foregoing and applying all reasonable doubt, the Board finds that on July 8, 1998, the date of the private treatment record demonstrating erectile dysfunction, the Veteran had erectile dysfunction related to his active service.  An earlier effective date of July 8, 1998 is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Earlier Effective Date for Tinnitus

The Veteran contends that the effective date for service connection for tinnitus should be in December 30, 1997, the assigned effective date for service connection for hearing loss.

The record reflects that the Veteran underwent a private audiology examination in May 1997 which found bilateral sensorineural hearing loss.  This examination was negative for complaints, findings or diagnoses related to tinnitus.

The Veteran filed an informal claim for hearing loss in December 1997.  He indicated that this hearing loss was the result of having both eardrums broken during service by artillery and occurred prior to the use of ear protectors.  

A February 1998 VA audiology examination noted that tinnitus was not currently present but that the Veteran reported that it had occurred for a short period in the mid-1970s.

In a September 25, 2003 informal claim, the Veteran sought service connection for hearing loss based upon his in-service acoustic trauma.  

An October 28, 2003 VA audiology examination reflects the Veteran's reports of a four to five month history of right ear pulsatible tinnitus, which was masked by the hearing aid.  The examiner opined that the most likely etiology of the tinnitus was vascular and was not related to noise exposure, military or otherwise.

A May 2007 VA audiology opinion noted the Veteran's reports that the onset of his tinnitus was in 2003.  The examiner opined that it was at least as likely as not that the Veteran's current tinnitus may be related to or caused by his service-connected coronary/vascular disease.

In the May 2007 rating decision, the RO granted service connection for tinnitus as secondary to service connected coronary artery disease.  An effective date of October 20, 2004, the date service connection for coronary artery disease was established, was assigned for tinnitus.  A February 2010 SSOC assigned an effective date for service connection of March 29, 2004, the date the informal claim was received.

The RO had determined that the earliest document which can be construed as a claim for service connection for tinnitus was a March 29, 2004 informal claim filed by the Veteran.  The Veteran filed an informal claim for service connection for hearing loss on September 25, 2003.  His comments during VA audiology examination shows that he intended the September 2003 claim to encompass tinnitus.  The proper date of claim for service connection for tinnitus is therefore September 25, 2003.  

Although there was no clinical evidence of tinnitus until the October 28, 2003 VA audiology examination; the Veteran reported that the tinnitus had been present for several months.  He is competent to report this history, and there is no reason to doubt his credibility.  Since the date of claim is later than the date entitlement arose, the correct effective date for service connection is the date of claim, September 25, 2003.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The Veteran's current claim that he intended his December 1997 claim for service connection for hearing loss to also include a claim for tinnitus is not supported by the evidentiary record.  Both the May 1997 private audiology examination and the February 1998 VA audiology examination show that he denied having tinnitus.  It is not plausible that he intended the December 1997 claim to encompass a disability he denied having.  In addition, a secondarily service connected disability (i.e. the Veteran's tinnitus) does not "relate back" to the "original" claim for service connection of the primary service connected disability (i.e. the Veteran's coronary artery disease) as a matter of law.  See Ellington, supra.

An earlier effective date of September 25, 2003 is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is aware that many veterans who served in the Korea War suffered from cold injury, including frostbite, in which many instances the veterans were unable to obtain medical care after cold injuries because of battle conditions, and documentation of their injuries may never have been made in the medical records.  See Under Secretary for Health Information Letter, "Recommendations for the Care and Examination of Veterans with Late Effects of Cold Injury", IL 10-96-030 (December 31, 1996).

The effects of cold injury may not become apparent for many years afterward, so the VA has taken a number of steps to assist claimants and to enhance the adjudication of claims for residuals of cold injury.  They include: revision and expansion of the criteria for rating residuals of cold injury; the addition of a section on cold injury in the adjudication procedures manual; and development of a cold injury examination protocol.  See VA Adjudication Procedure Manual M21-1, Part VI, par. 11.20.

Despite the lack of any specific record of a cold injury, VA may still grant service connection for residuals of cold injury that are diagnosed long after service.  Id.  In such cases, VA provides that service connection may be granted, but only when the following are shown: (1) the cold injury was incurred during military service and (2) an intercurrent non-service connected (NSC) cause cannot be determined.  See VA's Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section E.21.dd.

Service Connection Claims

The Veteran contends that he suffers from a spinal disability, a bilateral knee disability, a bilateral shoulder disability and a bilateral hip disability as a result of his in-service cold injury.

Exposure to severe cold weather during service was established in a December 2004 Board decision.

A February 1998 VA examination reflects the Veteran's reports of developing neck stiffness after being involved in a car accident.

Complaints of lower back pain for the past nine months were noted in a January 2003 private treatment note.  This back pain radiated into the Veteran's legs.  He denied being treated for this back pain and reported an ankle fracture following a fall 18 years ago.  An assessment of lumbar radiculopathy secondary to spondylolisthesis, causing formal stenosis, was made.  Recommended EMG testing to confirm this diagnosis was refused by the Veteran.

The Veteran's complaints of chronic shoulder pain were noted in a July 2006 VA general medical examination.

A March 2009 VA orthopedic examination reflects the Veteran's reports of left shoulder stiffness and decreased range of bilateral shoulder motion for the past ten years.  He also reported bilateral hip and knee pain that subsided with ambulation.  Treatment or flare-ups of these symptoms were denied.  Following a physical examination and a review of the Veteran's claims file, diagnoses of degenerative joint disease of the bilateral shoulders, hips and knees as well as adhesive capsulitis of the shoulders were made.  The examiner opined that these conditions were less likely than not the result of "secondary service connection" to the Veteran's in-service frostbite injury based on history and clinical information.  The functional impairment was mild to moderate at the shoulders, mild at the hips and very mild at the knees.

A March 2009 VA spine examination reflects the Veteran's reports of sharp lower back pain that radiated into his hips without stiffness and weakness.  Treatments or flare-ups of the condition were denied.  Physical examination found scoliosis and asymmetry of the shoulders, with the right lower than the left.  Neurological examination reveals a decreased sensory response distally and symmetrically.  Motor examination was intact for strength, tone and bulk.  Reflexes were 1+ in the lower extremities.  Following this examination and a review of the Veteran's claims file, diagnoses of scoliosis, spondylosis, lumbosacral radiculopathy, spinal stenosis at L2-3 and "L4-4," and bilateral foraminal stenosis at L3-4 were made.  The examiner opined that the Veteran's spinal condition was less likely the result of "secondary service connection" to his in-service frostbite injury based on the history, clinical and imaging information.  The functional impairment was mild to moderate.

During a January 2011 hearing, the Veteran testified his research has shown that third-stage frostbite will affect the joints, which were his complaints.  He experienced third stage frostbite during service.  He had difficulty lifting his arms due to shoulder pain, his hips and knees were starting to "go" and he wished to avoid replacement surgery.

Several medical journal and internet articles were submitted and described the relationship between cold injuries and joint symptoms, including joint stiffness.

The Veteran has a current disability, as he has been diagnosed with degenerative joint disease of the bilateral shoulders, hips and knees as well as lumbar stenosis.  The record establishes that the Veteran was exposed to severe cold weather during his service in Korea and that he experienced frostbite as a result of this exposure.

VA's Compensation and Pension service has decided that service connection for residuals of a cold injury is warranted where a cold injury was incurred during service and an NSC cause cannot be determined.  See VA's Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section E.21.dd.  The February 1998 VA examination noted complaints of neck pain after a motor vehicle accident and the January 2003 private treatment note indicates that the Veteran suffered an ankle fracture following a fall; the record was negative for evidence of a NSC cause for the claimed disabilities.  The Veteran therefore meets these criteria.  

A March 2009 VA orthopedic and spine examiner opined that the Veteran's back, shoulder, hip and knee disabilities were less likely than not the result of "secondary service connection" for an in-service frostbite injury.  However, the examiner did not provide a rationale to support this opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The examiner also did not address whether there was a NSC cause for these injuries.  This opinion is therefore being afforded little, if any, probative weight.  

Inasmuch as an in-service cold injury is conceded and there is no NSC cause for the disabilities, all of the elements for service connection for a bilateral knee, bilateral hip, bilateral shoulder and lumbar spine disability have been met and the claims are therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date of December 30, 1997 for the award of service connection for peripheral vascular disease is granted.

Entitlement to an effective date of July 8, 1997 for the award of service connection for erectile dysfunction is granted.

Entitlement to an effective date of September 25, 2008 for the award of service connection for tinnitus is granted.

Entitlement to service connection for a lumbar spine disability as a residual of an in-service frostbite injury is granted.

Entitlement to service connection for a bilateral knee disability as a residual of an in-service frostbite injury is granted.

Entitlement to service connection for a bilateral shoulder disability as a residual of an in-service frostbite injury is granted.

Entitlement to service connection for a bilateral hip disability as a residual of an in-service frostbite injury is granted.


REMAND

A February 2010 rating decision granted service connection for PTSD and assigned an initial rating, effective April 14, 2008.  The Veteran submitted a "substantive appeal" in March 2010 which, in pertinent part, noted that his claim for PTSD had not yet been resolved.  During his March 2011 hearing, the Veteran clarified that he intended this March 2010 filing to be a notice of disagreement for the assigned effective date for the grant of service connection.  He also indicated that he was not objecting to the assigned initial rating.  To date, a SOC addressing this claim has not been issued.  The Board is required to remand the claim for an earlier effective date for the grant of service connection for PTSD to allow a SOC to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

An October 2006 rating decision denied entitlement to increased ratings for frostbite of each foot, denied increased ratings for peripheral neuropathy of the right and left upper extremities, and granted service connection for peripheral vascular disease.  During a January 2007 hearing, the issues of entitlement to an increased rating for residuals of frostbite to the feet and "neuropathy" of the upper and lower extremities was identified as an issue on appeal.  The testimony was apparently construed as a notice of disagreement with decisions reached in the October 2006 rating decision.  In April 2007 the RO issued a SSOC that combined the evaluations for frostbite and peripheral neuropathy of each extremity.  In July 2007, the RO certified the issues of entitlement to increased ratings for frostbite of the lower and upper extremities as being on appeal.  However, it does not appear that a SOC addressing these claims has been issued as required by VA regulations.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 20.302.  The Board is therefore required to remand these claims to allow a SOC to be issued.  Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should issue a SOC addressing the claim for an earlier effective date for the grant of service connection for PTSD.  This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

2.  The RO/AMC should issue a SOC addressing the claims for an increased rating for residuals of frostbite to the bilateral feet.  These issues should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received the appeal should be closed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


